Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed March 19, 2021, in which Claims 12-24 are currently pending.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
	-“a material that is other than the negative Poisson material…intervenes between the inner and outer fore-foot regions such that the inner fore-foot region is physically separated from the outer fore-foot region by the material” in Claim 13
	-“a material that is other than the negative Poisson material…intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material” in Claim 14
	-“a material that is other than the negative Poisson material…intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material” in Claim 15
-“a material that is other than the negative Poisson material…intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material” in Claim 20
-“a material that is other than the negative Poisson material…intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material” in Claim 21
-“a material that is other than the negative Poisson material…intervenes between the midfoot region and the sole region such that the midfoot region is physically separated from the sole region by the material” in Claim 22
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 13 recites “a material that is other than the negative Poisson material…intervenes between the inner and outer fore-foot regions such that the inner fore-foot region is physically separated from the outer fore-foot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. The specification fails to provide proper antecedent basis for the claimed subject matter.
	Claim 14 recites “a material that is other than the negative Poisson material…intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. The specification fails to provide proper antecedent basis for the claimed subject matter.
	Claim 15 recites “a material that is other than the negative Poisson material…intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. The specification fails to provide proper antecedent basis for the claimed subject matter.
	Claim 20 recites “a material that is other than the negative Poisson material…intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. The specification fails to provide proper antecedent basis for the claimed subject matter.
Claim 21 recites “a material that is other than the negative Poisson material…intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. The specification fails to provide proper antecedent basis for the claimed subject matter.
Claim 22 recites “a material that is other than the negative Poisson material…intervenes between the midfoot region and the sole region such that the midfoot region is physically separated from the sole region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. The specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 13-15, 17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “a material that is other than the negative Poisson material…intervenes between the inner and outer fore-foot regions such that the inner fore-foot region is physically separated from the outer fore-foot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. Therefore, the specification fails to comply with the written description requirement.
Claim 14 recites “a material that is other than the negative Poisson material…intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. Therefore, the specification fails to comply with the written description requirement.
Claim 15 recites “a material that is other than the negative Poisson material…intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. Therefore, the specification fails to comply with the written description requirement.
Claim 17 recites “the row directions of…the sole region”. After a full review of Applicant’s disclosure there appears to be no support for the sole containing rows; i.e. the sole is not made of negative Poisson material. Therefore, the specification fails to comply with the written description requirement.
Claim 20 recites “a material that is other than the negative Poisson material…intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. Therefore, the specification fails to comply with the written description requirement.
Claim 21 recites “a material that is other than the negative Poisson material…intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. Therefore, the specification fails to comply with the written description requirement.
Claim 22 recites “a material that is other than the negative Poisson material…intervenes between the midfoot region and the sole region such that the midfoot region is physically separated from the sole region by the material”. After a full review of Applicant’s disclosure there appears to be no support for the claimed location/arrangement of the positive Poisson material. Therefore, the specification fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the sole region" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 19 recite “the row directions of…the sole region”. The claim limitation is indefinite as it is unclear how the sole contains rows since it is not made of negative Poisson material. After a full review of Applicant’s disclosure it appears Applicant meant to claim the row directions of the heel region. Claims 17 and 19 are rejected as best understood by examiner.
Claim 22 recites “wherein a material that is other than the negative Poisson material, of which the Poisson's ratio is a positive value, intervenes between the midfoot region and the sole region”. The claim limitation is indefinite as it is unclear how another material that is not a negative Poisson material would intervene between the midfoot region and the sole when the midfoot region is entirely made of negative Poisson material. After a full review of Applicant’s disclosure it appears Applicant meant to claim the heel region and not a sole region. Claim 22 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 12-13, 16-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US 2014/0059734).
Regarding Claim 12, Toronjo discloses a shoe comprising: a sole (54) which absorbs landing impact, having a bottom surface at its lowest portion that contacts to a ground when the shoe lands on the ground (as seen in Fig.5A-B); and an upper (50) which surrounds a foot, being disposed over the sole; wherein the upper has an opening (i.e. foot opening) through which the foot is inserted when wearing the shoe; and the upper is provided with a toe region covering the toe of the foot, a fore-foot region covering one or more metatarsophalangeal joints and a midfoot region covering the midfoot of the foot (as seen in Fig.5A-B), the toe region, the fore-foot region and the midfoot region are made of a negative Poisson material (14) of which a Poisson's ratio is a negative value of a quotient given by dividing a lateral strain by a vertical strain when a stretch force is applied to the negative Poisson material in a row direction (para.8, 56-58 & 81), the lateral strain (d2) being in a perpendicular direction to the row direction and the vertical strain (12) being in the row direction (as seen in Fig.1B), the row directions of the toe region and midfoot region are oriented in a fore-aft direction of the shoe (as seen in Fig.5A-B); and row direction (of 56) which is perpendicular to the fore-aft direction (of the toe & midfoot regions) and the bottom surface of the sole (as seen in Fig.5A & 5D). Toronjo does not disclose the row direction of the fore-foot region is oriented in an up-down direction of the shoe. However, in the embodiments of Fig.5A-5D and Fig.7B of Toronjo it is shown that the row direction (as seen at 12) can be oriented in an up-down direction of the shoe (as seen in Fig.5A-5D & Fig.7B). Toronjo also discloses “it will be recognized that various alternatives, modifications, variations, or improvements of the above- disclosed exemplary embodiments and other features and functions, or alternatives thereof, may be desirably combined into many other different embodiments, systems or applications” (para.90).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the row orientation of the fore-foot region of Toronjo to be in an up-down direction perpendicular to the bottom surface of the sole, as taught by Fig.5A-5D and Fig.7B of Toronjo, in order to provide the optimum configuration of material such that it supports the user’s foot in the desired manner. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Regarding Claim 13, Toronjo discloses a shoe according to Claim 12, wherein the fore-foot region is formed with inner (i.e. medial) and outer (i.e. lateral) fore-foot regions, the inner fore-foot region covering first metatarsophalangeal joint, and the outer fore-foot region covering fifth metatarsophalangeal joint (as seen in Fig.5A-B). Toronjo does not specifically disclose in the embodiment of Fig.5A-D a material that is other than the negative Poisson material, of which the Poisson's ratio is a positive value, intervenes between the inner and outer fore-foot regions such that the inner fore-foot region is physically separated from the outer fore-foot region by the material. However, Toronjo discloses in Fig.7A & 7C a material (located at tongue & lace loops) that is other than the negative Poisson material, of which the Poisson's ratio is a positive value (i.e. a material which does not have a negative Poisson’s ratio is known as a "positive" Poisson material), intervenes between the inner and outer fore-foot regions such that the inner fore-foot region is physically separated from the outer fore-foot region by the material (as seen in Fig.7A & 7C). Toronjo also discloses “it will be recognized that various alternatives, modifications, variations, or improvements of the above- disclosed exemplary embodiments and other features and functions, or alternatives thereof, may be desirably combined into many other different embodiments, systems or applications” (para.90).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer fore-foot regions of Toronjo to be separated from one another by a material other than the negative Poisson material, as taught by Fig.7A and 7C of Toronjo, in order to provide a lacing system to the footwear which firmly secures the shoe to a wearer’s foot during use. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Regarding Claim 16, Toronjo discloses a shoe according to Claim 12, wherein one of the toe region, the fore-foot region and the midfoot region is made in a plurality of layers (20,22,32), and at least one of the layers (20) is formed with the negative Poisson material (as seen in Fig.5A-B; para.71 & Fig.2G).

Regarding Claim 17, Toronjo discloses a shoe comprising: a sole (54) which absorbs landing impact, having a bottom surface at its lowest portion that contacts to a ground when the shoe lands on the ground (as seen in Fig.5A-B); and an upper (50) which surrounds a foot, being disposed over the sole; wherein the upper has an opening (i.e. foot opening) through which the foot is inserted when wearing the shoe; and the upper is provided with a toe region covering the toe of the foot, a fore-foot region covering one or more metatarsophalangeal joints, a midfoot region covering the midfoot of the foot and a heel region covering the heel of the foot (as seen in Fig.A-D), the toe region, the fore-foot region, the midfoot region and the heel region are made of a negative Poisson material (14) of which a Poisson's ratio is a negative value of a quotient given by dividing a lateral strain by a vertical strain when a stretch force is applied to the negative Poisson material in a row direction (para.8, 56-58 & 81), the lateral strain (d2) being in a perpendicular direction to the row direction and the vertical strain (12) being in the row direction (as seen in Fig.1B), the row directions of the toe region and the midfoot region are the same (as seen in Fig.5A-B), the row direction of the sole/heel region (of 56) is perpendicular to the row directions of the toe region and the midfoot region (as seen in Fig.5A & 5D). Toronjo does not disclose the row direction of the fore-foot region is oriented in the same direction of the sole/heel region and is perpendicular to the row directions of the toe region and the midfoot region. However, in the embodiments of Fig.5A-5D and Fig.7B of Toronjo it is shown that the row direction (as seen at 12) can be oriented in an up-down direction of the shoe (as seen in Fig5A-5D & Fig.7B). Toronjo also discloses “it will be recognized that various alternatives, modifications, variations, or improvements of the above- disclosed exemplary embodiments and other features and functions, or alternatives thereof, may be desirably combined into many other different embodiments, systems or applications” (para.90).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the row orientation of the fore-foot region of Toronjo to be oriented in the same direction of the rows of the sole/heel region and perpendicular to the row directions of the toe region and the midfoot region, as taught by Fig.5A-5D and Fig.7B of Toronjo, in order to provide the optimum configuration of material such that it supports the user’s foot in the desired manner. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Regarding Claim 18, Modified Toronjo discloses a shoe according to Claim 17, comprising: the row directions are oriented in either a fore-aft direction of the shoe or an up-down direction, which is perpendicular to the fore-aft direction and the bottom surface of the sole (as seen in Fig.5A-5D & Fig.7B).

Regarding Claim 19, Modified Toronjo discloses a shoe according to Claim 17, comprising: the row directions of the toe region and the midfoot region are oriented in a fore-aft direction of the shoe (as seen in Fig.5A-D), and the row directions of the fore-foot region and the sole/heel region are oriented in an up-down direction, which is perpendicular to the fore-aft direction and the bottom surface of the sole (as seen in Fig.5A-5D & Fig.7B).

Regarding Claim 23, Toronjo discloses a shoe according to Claim 17, wherein one of the toe region, the fore-foot region, the midfoot region and the heel region is made in a plurality of layers (20,22,32), and at least one of the layers (20) is formed with the negative Poisson material (as seen in Fig.5A-B; para.71 & Fig.2G).

Regarding Claim 24, Toronjo discloses a shoe according to Claim 17, wherein the toe region, the fore-foot region, the midfoot region and the heel region are made in a plurality of layers (20,22,32), and at least one of the layers (20) is formed with the negative Poisson material (as seen in Fig.5A-B; para.71 & Fig.2G).

6.	Claim(s) 14-15 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US 2014/0059734) in view of Nishiwaki (US 2006/0162190).
Regarding Claims 14 and 20, Toronjo discloses the invention substantially as claimed above. Toronjo does not disclose wherein a material that is other than the negative Poisson material, of which the Poisson's ratio is a positive value, intervenes between the toe region and the fore-foot region such that the toe region is physically separated from the fore-foot region by the material. However, Nishiwaki teaches a shoe upper having a stretchable fore-region (50,51), a stretchable toe region (3), and portion (6) which is positive Poisson material that is stiffer/stretches less than the stretchable portions (Fig.3 & 4, para.67 & 79); such that the positive Poisson material (of 6) intervenes between the toe region (3) and the selected fore-region (50,51), separating the toe region from the selected fore-region (as seen in Fig.5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper of Toronjo to include a positive Poisson material positioned between the toe region and the fore-foot region, as taught by Nishiwaki, in order to provide a shoe upper that provides the optimum fit to a user’s foot by utilizing material portions which are more supportive than others which stretch more readily.

Regarding Claims 15 and 21, Toronjo discloses the invention substantially as claimed above. Toronjo does not disclose wherein a material that is other than the negative Poisson material, of which the Poisson's ratio is a positive value, intervenes between the fore-foot region and the midfoot region such that the fore-foot region is physically separated from the midfoot region by the material. However, Nishiwaki teaches a shoe upper having a stretchable fore-region (50,51), a midfoot region (midfoot portion between 50 & 4), and portion (7) which is positive Poisson material that is stiffer/stretches less than the stretchable portions (Fig.3 & 4, para.67 & 79); such that the positive Poisson material (of 7) intervenes between the selected fore-region (50,51) and the midfoot region, separating the selected fore-region from the midfoot region (as seen in Fig.4 & 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper of Toronjo to include a positive Poisson material positioned between the midfoot region and the fore-foot region, as taught by Nishiwaki, in order to provide a shoe upper that provides the optimum fit to a user’s foot by utilizing material portions which are more supportive than others which stretch more readily.

Regarding Claim 22, Toronjo discloses the invention substantially as claimed above. Toronjo does not disclose wherein a material that is other than the negative Poisson material, of which the Poisson's ratio is a positive value, intervenes between the midfoot region and the sole/heel region such that the midfoot region is physically separated from the sole/heel region by the material. However, Nishiwaki teaches a shoe upper having a midfoot region (midfoot portion between 50 & 4), a stretchable sole/heel region (4), and portion (rear 7 between 4 and forward 7) which is positive Poisson material that is stiffer/stretches less than the stretchable portions (Fig.3 & 4, para.67 & 79); such that the positive Poisson material (of 7) intervenes between the midfoot region and the sole/heel region, separating the midfoot region from the sole/heel region (as seen in Fig.4 & 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper of Toronjo to include a positive Poisson material positioned between the midfoot region and the sole/heel region, as taught by Nishiwaki, in order to provide a shoe upper that provides the optimum fit to a user’s foot by utilizing material portions which are more supportive than others which stretch more readily.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732